MEMORANDUM **
Arturo Serafín-Herrera, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). Reviewing de novo, id., we deny the petition for review.
Serafin-Herrera’s contention that his conviction under CaLPenal Code § 422 is not a crime of violence is foreclosed by Rosales-Rosales v. Ashcroft, 347 F.3d 714, 717 (9th Cir.2003) (concluding that “there is [no] way that petitioner here could have violated § 422 without committing a ‘crime of violence’ ”).
Serafin-Herrera’s contention that the government improperly relied on the ab*604stract of judgment recording his guilty plea is unpersuasive, as the modified categorical approach does not apply to his conviction. Id.; see also 8 U.S.C. § 1229a(c)(3)(B)(v) (including detailed abstracts of judgment among permissible forms of “proof of a criminal conviction”).
In light of our disposition, we need not reach Serafin-Herrera’s contention regarding his conviction under CaLPenal Code § 273d(a).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.